Harvey, J.
(dissenting): The question of the advisability of change of boundaries of school districts or other municipal or quasi-municipal subdivisions of the state is purely a legislative question, as distinct from a judicial one. It is vested in the legislative branch of our government, the authority of which is limited only by the constitution. When the legislature has delegated its authority to create or modify such boundaries in specific instances to county superintendents and boards of county commissioners, to be exercised in accordance with certain rules laid down by the legislature, courts may inquire into the exercise of that authority by such subordinate *82boards far enough to see if they have been or are being exercised in accordance with the legislative rules or statutes governing such matters. That is as far as the courts can inquire into-it. The motives which prompt legislative action are not a proper subject of inquiry by the courts.